— In this summary proceeding for nonpayment of rent, the tenant counterclaimed for damages for collection of rent in excess of a claimed “ legal maximum rent ” and other items. The final order and judgment (one paper) of the Municipal Court of the City of New York, Borough of Brooklyn, Second District, awarded possession to the landlords, determined that two months’ rent — $378 — was due, and severed the counterclaim for trial at a future date. The landlords appeal, by permission of this court on a stipulation for judgment absolute, from an order of the Appellate Term of the Supreme Court, Second Judicial Department, which reversed the final order and judgment of the Municipal Court and ordered a new trial. Order of the Appellate Term unanimously affirmed, and final order and judgment absolute directed in favor of the tenant, pursuant to the terms of the stipulation filed herein, with costs in all courts to the tenant-respondent. No opinion. Present — » A del, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.